Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chevion et al. US 2012/0220651 A1, in view of Giri et al. US 2019/0125670 A1.
Chevion teaches a composition comprising desferrioxamine-metal complex such as DFO-Zn or DFO-Ga.  See abstract.  Composition in the form of liposome or micelle is found in paragraphs 0268-0269.
Chevion does not teach the claimed micelle comprising water-soluble polymer such as PEG or poloxamer covalently attached to the siderophore.
However, micelle composed of water-soluble polymer is known in the art.  See for example the teaching in Giri.  Micelles form from PEG such as poly(propylene oxide) block copolymer is found in paragraphs 0025-0035.  
Thus, it would have been obvious to one of ordinary skills at the time the invention was made to optimize the teaching in Chevion to incorporate it in a micelle composition in view of the teaching in Giri to obtain the claimed invention.  This is 

Claimed Allowable
Claims 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SUSAN T TRAN/Primary Examiner, Art Unit 1615